CONTRACT #97-211-026

Kindill Mining, Inc.

Amendment No.2

 

EXHIBIT 10.67

 

AMENDMENT NO. 2 TO COAL SUPPLY AGREEMENT

 

 

THIS AMENDMENT NO. 2 COAL SUPPLY AGREEMENT (“Amendment No. 2”) is entered into
effective as of January 1, 2002, by and between LOUISVILLE GAS AND ELECTRIC
COMPANY, (hereinafter referred to as “Buyer”) a Kentucky corporation, whose
address is 220 West Main Street, Louisville, Kentucky 40202, KINDILL MINING,
INC., (hereinafter referred to as “Seller”) an Indiana corporation, whose
address is 1216 East County Road, 900 South, Oakland City, Indiana 47660; and
HORIZON NR, LLC, (hereinafter referred to as “Guarantor”) a Delaware limited
liability corporation, whose address is 2000 Ashland Drive, Ashland, Kentucky
41101.  In consideration of the agreements herein contained, the parties hereto
agree as follows.

 

1.0                               AMENDMENTS

 

The Agreement heretofore entered into by the parties, dated effective July 1,
1997 and identified by the Contract Number set forth above, as amended by
Amendment No. 1 dated effective January 1, 2001(hereinafter together referred to
as the “Agreement”), is hereby further amended as follows:

 

2.0                               TERM

 

Section 2 Term, is deleted in its entirety and replaced with the following:

 

“The term of this agreement shall commence on July 1, 1997 and continue through
December 31, 2005.”

 

3.0                               QUANTITY

 

3.1           Section 3.0 Quantity, is deleted in its entirety and replaced with
the following:

 

3.2           Section 3.1 Base Quantity

 

“Seller shall sell and deliver and Buyer shall purchase and accept delivery of
the following annual base quantity of coal (“Base Quantity”), to be delivered on
a ratable monthly basis:

 

YEAR

 

BASE QUANTITY (TONS)

 

 

 

 

 

2002

 

700,000

 

2003 - 2005

 

900,000

 per year

 

1

--------------------------------------------------------------------------------


 

3.3          Section 3.2, Underdeliveries, is hereby added as follows:

 

If Seller delivers 85% or less of the ratable monthly quantity hereunder during
any one calendar month (the “Underdeliveries”) and such Underdeliveries are not
excused by a valid force majeure event, the Base Price that was in effect in
2001 shall be automatically and immediately reinstated, effective on the first
day of the month during which the Underdeliveries occurred.  If such
Underdeliveries exceed 15% during any sixty (60) day period, Buyer shall have
the immediate right to offset cover costs against payments due Seller and Seller
acknowledges and agrees it shall be responsible for all cover costs resulting
from such Underdeliveries.  If Buyer chooses not to cover, such Underdeliveries
shall be made up at Buyer’s sole option per Buyer’s schedule.

 

Notwithstanding this specific remedy, the parties agree that Buyer’s remedies
for Sellers’ underdeliveries and defaults shall be cumulative and not exclusive
and shall include contractual, legal and equitable remedies.

 

 

4.0          QUALITY

 

Section 6.1 Specifications, sub-sections (b), (c), and (e) are hereby deleted in
their entireties.

 

5.0                               PRICE

 

5.1           Section 8.1 Base Price, is hereby deleted in its entirety and
replaced with the following provision:

 

Section 8.1 Base Price. “The base price (“Base Price”) of the coal to be sold
hereunder will be firm and in accordance with the following:

 

BASE PRICE

 

 

 

 

 

YEAR

 

PRICE ($Per MMBTU)

 

 

 

 

 

2002 - 2005

 

$

.95455 FOB railcar

 

 

 

The parties hereto acknowledge Buyer has paid Seller $1.00/MMBtu for all coal
received on and after January 1, 2002. As of May 31, 2002, 391,261.8 tons of
coal have been received by Buyer.  On and after the date all parties have fully
executed this Agreement, Buyer will begin receiving a credit of $1 per ton for
all coal delivered by Seller to Buyer, which credit shall continue until all
overpayments have been recouped by Buyer.

 

2

--------------------------------------------------------------------------------


 

5.2                                 Quality Price Discounts,  Sections 8.2(b)(i)
and 8.2(b)(ii), are hereby deleted in their entireties.

 

5.3           Section 8.3 Price Review is hereby deleted in its entirety.

 

 

6.0                               GUARANTY OF SELLER’S OBLIGATIONS.  As a
material inducement for Buyer’s entering into this Amendment No. 2, and in
consideration thereof, Guarantor hereby guarantees the full, prompt and complete
performance by Seller of all the terms and conditions of the Agreement to be
performed by Seller thereunder (the “Guaranty”).  Guarantor hereby indemnifies
and holds Buyer and Buyer’s successors and assigns harmless from and against all
liability and expense, including reasonable attorney’s fees, sustained by Buyer
by reason of the failure of Guarantor fully to perform and comply with the terms
and obligations of the Agreement, or by reason of any misrepresentation of
Guarantor hereunder.   It is understood this is a continuing, absolute and
unconditional Guaranty, co-extensive and co-terminous with the Agreement between
the Seller and Buyer, as it may be further extended and amended by Buyer and
Seller.  Guarantor hereby expressly waives notice of acceptance of this
Guaranty, notice of the defaults by Seller or of nonpayment or nonfulfillment of
any or all of Seller’s liabilities and obligations.  The delay or failure of
Buyer to insist on strict performance of any provision of this Agreement, or to
take advantage of any rights hereunder, shall not be construed as a waiver of
such provision or right or of the Guaranty.  The Guarantor hereby expressly
gives the Buyer and Seller from time to time, without notice to Guarantor,
authority and consent to give and make such extensions, renewals, settlements,
and compromises at it may deem proper with respect to any of the duties or
liabilities of the Seller under this Agreement.

 

7.0                               NOTICES

 

The following notice provisions in Section 12.1, Form and Place of Notice, are
hereby revised as follows:

 

The copy address listing Buyer’s Manager, Procurement Services is hereby
deleted.

 

The notice addresses for Seller are hereby deleted and replaced with the
following:

 

If to Seller:

 

Kindill Mining

 

 

1216 East County Road 800 South

 

 

Oakland City, Indiana 47660

 

 

[No copy address.]

 

8.0                               EARLY TERMINATION 

 

Section 13 Early Termination is hereby deleted in its entirety.

 

3

--------------------------------------------------------------------------------


 

9.0                               STATUS OF AGREEMENT

 

As amended herein, all terms and conditions in the Agreement are hereby ratified
and confirmed and shall continue in full force and effect, including without
limitation the representations, warranties, non-waiver and indemnification
provisions.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 on the

day and year below written, but effective as of the day and year first set forth
above.

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

KINDILL MINING, INC.

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Paul Thompson

 

 

 

 

Senior Vice President — Energy Services

 

Kent Holcomb

 

 

 

 

President

 

 

 

 

 

 

DATE:

 

 

DATE:

 

 

 

 

 

 

 

 

Guarantor:

 

 

 

HORIZON NR, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

DATE:

 

 

 

4

--------------------------------------------------------------------------------